Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Claims 1, 2, 4, 5, 22, 23, 25, and 27, as amended below, are allowable.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction requirement set forth in the communication dated Oct. 2, 2017 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Tim Xia on 2/23/21.  

TITLE

The title has been changed as follows: "Graphene oxide mediated cellular delivery of gadolinium-labeled molecules".  

The claims are amended as follows:

1. (Currently Amended) A method of bioactive molecule delivery, comprising: 
incubating cells with a co-incubation medium for 24 hours to deliver a bioactive molecular component into the cells, wherein said co-incubation medium comprises functionalized graphene oxide (GO) having said bioactive molecular component adsorbed on a surface of graphene oxide[[ (GO)]], wherein said bioactive molecular component consists of Gd(III)-labeled molecules; and 
enhancing delivery of said bioactive molecular component into the cells by GO sedimentation.  

3. (Cancelled)

25. (Currently Amended) The method of claim 1, wherein said co-incubation medium has a [[cargo]]Gd(III)-labeled molecule-to-GO ratio of 2.1 x 106 Gd/105 C.  

27. (Currently Amended) A method of bioactive molecule delivery, comprising: 
incubating cells with a co-incubation medium for a period of time to deliver a bioactive molecular component into the cells, wherein said co-incubation medium comprises functionalized graphene oxide (GO) having said bioactive molecular component adsorbed on a surface of graphene oxide[[ (GO)]], wherein said consists of Gd(III)-labeled molecules, and wherein the concentrations of Gd(III) and GO in said co-incubation medium are 188 µM and 18.8 µg/mL, respectively.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The prior art recognizes graphene oxide (GO) as a delivery vehicle for bioactive molecules including gadolinium-labeled molecules.  However, the prior art does not teach the concentrations required by the claims (e.g., implied by the sedimentation step in claim 1 and recited directly in claim 27).  Further, there is evidence in the prior art that using exclusively adsorbed molecules as now claimed (as opposed to covalently linked molecules) is disadvantageous compared to covalent attachment of the molecules (see LIU (Liu, J., et al. Acta Biomaterialia (2013), 9; 9243-9257), bridging cols. 1-2 on p. 9247).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658